SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Ilia Xhambazi and Juliana Xhambazi, through counsel, petition for review of the September 2004 BIA order affirming an Immigration Judge’s (“IJ”) decision denying their application for withholding of removal and relief under the Convention Against Torture. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the agency’s findings of fact under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005); Zhou Yun Zhang v. INS, 386 F.3d 66, 73-79 (2d Cir.2004).
In this case, the IJ’s credibility determinations were substantially supported by the record as a whole, and were based, in part, on the specific findings that Xhambazi’s explanation regarding his membership card in the Democratic Party was not credible and that Xhambazi’s court document was entitled to little or no weight. Therefore, the petition is denied.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).